Citation Nr: 0008343	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear. 

3.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot for the period from June 9, 1993, to 
August 5, 1997.

4.  Entitlement to an initial compensable rating for a 
service-connected scar of the upper left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which will be discussed below.  The veteran, who had 
active service from May 1975 to May 1979, appealed those 
decisions to the Board.

The veteran's claim of entitlement to an initial compensable 
rating for a service-connected scar of the upper left arm 
will be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  No opinion from a medical professional links the 
veteran's current gastrointestinal disorder to his period of 
military service.

2.  An unappealed April 1981 rating decision denied service 
connection for hearing loss.  



3.  Since the April 1981 rating decision, service medical 
records were associated with the claims file which reveal a 
right ear hearing loss disability for VA purposes at the time 
of his separation examination in May 1979.

4.  The veteran underwent surgery for his hallux valgus of 
the right foot on August 5, 1997.

5.  At no time during the period from June 9, 1993, to August 
5, 1997, have the manifestations of the veteran's hallux 
valgus of the right foot been of such severity as to be 
considered analogous to amputation of the great toe; 
objective evidence also shows that the veteran demonstrated a 
normal gait with no objective evidence of pain on motion of 
the great toe.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a gastrointestinal disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The April 1981 rating decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  The evidence received since the April 1981 rating 
decision is new and material; thus, the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  Hearing loss of the right ear was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).



5.  The criteria for an initial compensable rating for the 
veteran's service-connected hallux valgus of the right foot 
for the period from June 9, 1993, to August 5, 1997, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.31,4.40, 4.45, 4.71a, Diagnostic 
Code 5280 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Gastrointestinal Disorder

The veteran claims that he currently suffers from a 
gastrointestinal disorder which had its onset during his 
period of military service.  Therefore, service connection 
for this disorder has been sought.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, service medical records reflect that the 
veteran was treated for gastrointestinal problems on several 
occasions.  An April 1976 entry noted that the veteran was 
seen for stomach pain.  It was noted that the veteran had 
undergone a hernia operation three years prior, which did not 
seem to present any current problems.  The veteran was seen 
again in June 1976 for severe stomach pain.  The veteran 
denied any anorexia, nausea, vomiting, or diarrhea.  The 
clinician's assessment was rule out acute abdominal pain.  
When seen in August 1976, the veteran reported episodic 
abdominal cramps and diarrhea.  The assessment was gastritis.  
In June 1977, the veteran reported abdominal pain and 
episodes of vomiting blood.  Again, the assessment was 
gastritis.  This condition appears to have resolved, however, 
as the remainder of the service medical records, including a 
May 1979 separation examination report, made no further 
reference to any gastrointestinal problems.  Thus, no chronic 
gastrointestinal disorder was shown to have been present in 
service.

The first documented report of post-service abdominal 
problems was in 1990, over ten years after the veteran's 
military separation.  VA outpatient treatment reports show 
that the veteran was initially seen in December 1990 for a 
two day history of diarrhea.  The clinician's impression was 
rule out gastroenteritis versus pancreatitis.  In February 
1990, the veteran was treated after sustaining stab wounds in 
the abdomen.  The veteran was subsequently treated on several 
occasions for complaints of abdominal pain and rectal 
bleeding.  In August 1991, the veteran was hospitalized at a 
VA facility where it was noted that an exploratory celiotomy 
for the stab wound was performed in January 1991 which 
subsequently caused an epigastric incisional hernia.  
Consequently, a repair of the incisional hernia was 
performed.  The veteran continued to report abdominal pain 
and rectal bleeding following that procedure.  An April 1992 
VA hospitalization report noted that the veteran underwent a 
repair of recurrent ventral incisional supraumbilical hernia. 

In connection with this claim, the veteran was afforded a VA 
examination in March 1994.  During the interview, the 
examiner noted the veteran's history of food poisoning in 
1976 while stationed in Korea.  The veteran stated that he 
had developed periumbilical cramping pains since then.  He 
said that he was seen again for these symptoms in 1978 and 
1979 while stationed in Germany.  The veteran reported that 
he currently suffered from diarrhea, a large amount of gas, 
and periumbilical cramping.  On physical examination, the 
abdomen showed a well-healed scar extending from the xiphoid 
process to the right of his umbilicus into his pubis 
symphysis.  The examiner noted that this scar was from the 
knife wound in 1990, which resulted in two incisional 
hernias.  The examiner concluded that the veteran most likely 
had irritable bowel syndrome.  No opinion as to the etiology 
of this condition was provided. 

The veteran testified before a hearing officer at the RO in 
November 1996, as well as before the undersigned member of 
the Board in April 1999.  At those hearings, the veteran 
essentially argued that his current gastrointestinal disorder 
was related to service.  He testified that he suffered from 
stomach problems prior to service and underwent abdominal 
surgery when he was seventeen years old.  He stated, however, 
that no stomach problems were present at the time of his 
service entrance.  He indicated that he first experienced 
gastrointestinal problems in service in 1976 or 1977 when he 
suffered from food poisoning.  He said that his symptoms 
involved abdominal pain, cramping, and loose bowel movements.  
He said that he had received intermittent treatment for this 
condition in service for approximately six months.  At his 
Board hearing, however, the veteran stated that he continued 
to suffer from gastrointestinal problems until he left 
service.  He explained that no mention of this was made at 
his separation examination because he was rushed.  He said 
that his current symptoms included constant stomach pain and 
loose stools after eating a meal.  At the conclusion of the 
hearing it was noted that the record would be held open in 
order to accord the veteran an opportunity to submit 
additional evidence.  The file reflects that no additional 
evidence was submitted.

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder because there is no medical evidence of a nexus 
between the veteran's current gastrointestinal problems and 
his period of military service.  Service medical records do 
not show that the veteran suffered from a chronic 
gastrointestinal disorder in service.  Furthermore, the 
veteran was first seen for post-service gastrointestinal 
problems in 1990, approximately ten years after he left 
service, and no opinion from a medical professional links the 
veteran's current gastrointestinal disorder to his period of 
military service.  In fact, the record shows that most of the 
veteran's post-service gastrointestinal problems began after 
he was stabbed in the stomach in 1990.  Although a VA 
examiner in March 1994 recorded the veteran's statement that 
his gastrointestinal disorder had its onset in service, while 
obtaining the veteran's history, the examiner provided no 
actual opinion on the etiology of those complaints.  The 
Court has stated that evidence which is simply a history 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence of the required nexus.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board has also considered the veteran's own lay 
statements concerning the etiology of his gastrointestinal 
disorder, including testimony presented at two personal 
hearings.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not show that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a gastrointestinal disorder, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disorder is not well grounded.  Therefore, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist which, if obtained, would well ground the veteran's 
claim.  See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for the benefit sought, and the reasons why 
the current claim has been denied.  Id. 

II.  New and Material Evidence to Reopen a 
Claim for Service Connection for Right Ear 
Hearing Loss

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

A.  New and material evidence analysis

In this case, the RO initially denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
in an April 1981 rating decision.  That decision was based on 
a finding that hearing loss was not shown in service.  
However, the RO indicated that the veteran's entrance 
examination was the only available service medical record at 
that time.  The veteran was notified of that decision and of 
his appellate rights that same month but failed to seek 
appellate review within one year of notification.  Therefore, 
that decision is final and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

In this case, in February 1992 the veteran requested that his 
claim for service connection for bilateral hearing loss be 
reopened.  A March 1992 rating decision denied the veteran 
claim.  In September 1992, however, the RO reopened and 
granted the veteran's claim for service connection for left 
ear hearing loss but declined to reopen his claim for service 
connection for right ear hearing loss.  In declining to 
reopen that claim, the RO concluded that the veteran suffered 
from a right ear hearing loss disability at the time he 
entered service, and that service medical records did not 
show that this disability was aggravated by service.  
Therefore, the only issue on appeal is whether new and 
material evidence been submitted to reopen the claim of 
entitlement to service connection for hearing loss of the 
right ear.

The April 1981 rating decision which denied service 
connection for hearing loss is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of a May 
1975 examination report at the time the veteran entered 
service.  An audiological evaluation contained in that report 
showed right pure tone thresholds of 10 decibels at the 500, 
1000 and 2000 Hz levels and 35 decibels at the 4000 Hz level.  
Consequently, the evidence that must be considered in 
determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
April 1981 rating decision.

Since that rating decision, additional service medical 
records were associated with the veteran's claims file.  Of 
particular relevance, a May 1979 separation examination 
report is now of record.  Audiological evaluation at that 
time revealed right pure tone thresholds of 5, 10, 15, 65, 
50, and 60 decibels at the 500, 1000, 2000, 3000, 4000 and 
6000 Hz levels, respectfully.  Additionally, on the VA 
examination in December 1998, the veteran's history of noise 
exposure as a cannoneer0
 in the artillery was recorded.  The Board finds this 
evidence to be new, as it was not of record at the time of 
the April 1981 rating decision and not cumulative of any 
other evidence at that time.  In addition, as this record 
shows that the veteran had a right ear hearing loss 
disability under 38 C.F.R. § 3.385 just prior to his 
separation from active duty, it is probative of the central 
issue in this case and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted since the April 1981 rating decision, and 
thus, the claim for service connection for right ear hearing 
loss must be reopened. 

B.  Service-connection analysis

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim for service 
connection for right ear hearing loss is well grounded, and, 
if so, whether the VA's duty to assist has been fulfilled 
which would allow the Board to evaluate the merits of the 
claim.  See Winters, 12 Vet. App. at 206-07. 

In this case, the same evidence which served to reopen the 
veteran's claim for service connection for right ear hearing 
loss also serves to well ground the claim.  Service medical 
records do not show that the veteran had a right ear hearing 
loss disability as defined under 38 C.F.R. § 3.385 at the 
time he entered service; nevertheless, a right ear hearing 
loss disability was indeed present at his separation 
examination in May 1979.  The record also shows that the 
veteran still suffers from a right ear hearing loss 
disability.  For example, a December 1998 VA audiological 
evaluation report shows right pure tone thresholds of 10, 20, 
30, 70, and 70 decibels at the 500, 1000, 2000, 3000, and 
4000 Hz levels, respectively, for an average of 48 decibels.  
Speech recognition score for the right ear was 94 percent.  
These findings document that the veteran has a current right 
ear hearing loss disability for VA purposes, which was first 
noted at the time of his separation examination in May 1979.  
These records also note the veteran's exposure to noise in 
service.

In addition to rendering the claim well grounded, the Board 
also finds that the evidence of record supports a finding 
that service connection for right ear hearing loss is 
warranted.  The veteran's May 1975 entrance examination 
report shows some hearing loss of the right ear, but not to 
the level which meets the requirements under 38 C.F.R. 
§ 3.385 to be considered to be a disability.  However, the 
record reflects that his hearing loss increased in severity 
during service, without any medical evidence indicating that 
it was as a result of natural progress.  Thus, the Board 
finds that the veteran's current right ear hearing loss 
disability which increased in severity during service was 
aggravated by such service.  In view of the development which 
was already accomplished, including obtaining a current VA 
examination, and the favorable outcome of this decision, no 
further duty to assist the veteran is required as the veteran 
has not been prejudiced by this decision.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

III.  Entitlement to an initial 
compensable rating for hallux valgus 
of the right foot for the period from 
June 9, 1993, to August 5, 1997

An April 1995 rating decision on appeal granted service 
connection for hallux valgus deformity of the right foot.  
The RO initially assigned a noncompensable (zero percent) 
evaluation which went into effect on June 9, 1993, the date 
the claim for that benefit was received.  The veteran filed a 
notice of disagreement with respect to the noncompensable 
evaluation, and this appeal ensued.  

During the pendency of this appeal, an August 1997 rating 
decision granted an increased evaluation to 10 percent for 
the veteran's service-connected hallux valgus of the right 
foot.  Rather than assigning an effective date for the 10 
percent rating back to the date in which service connection 
was established (June 9, 1993), the RO assigned an effective 
date of August 5, 1997.  In so doing, the RO determined that 
August 5, 1997, was the date in which the veteran's hallux 
valgus of the right foot first became 10 percent disabling 
under the rating schedule.  The veteran disagreed with that 
decision, stating that the correct effective date for the 10 
percent evaluation should be June 9, 1993.  Since the veteran 
filed a timely appeal from the initial rating, the issue has 
been recharacterized as reflected on the title page. 

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court held that "staged" 
ratings could be assigned, in which separate ratings can be 
assigned for separate periods of time based on the facts 
found.  In the instant case, the veteran has expressed his 
dissatisfaction with the effective date assigned for the 10 
percent evaluation, arguing that the effective should be June 
9, 1993, the date in which service connection was granted.  
At no time has the veteran alleged that a compensable 
evaluation should be provided prior to June 9, 1993.  
Accordingly, the issue currently before the Board is 
entitlement to an initial compensable rating for the 
veteran's service-connected hallux valgus of the right foot 
for the period from June 9, 1993, to August 5, 1997.  During 
his personal hearing before the Board, the veteran confirmed 
that he was appealing the initial rating assigned and that 
the question of an increased rating in excess of 10 percent 
was not part of his current appeal.  That issue would be 
pursued at the RO level.

The Board finds that this claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), which gives rise to the 
VA's duty to assist.  See Fenderson, 12 Vet. App. at 127.  
Under these circumstances, the VA must attempt to obtain all 
such medical evidence as is necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection through August 5, 1997.  Fenderson, 12 
Vet. App. at 125-127; see also 38 C.F.R. § 4.2 (ratings to be 
assigned "in the light of the whole recorded history.")  
The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's service-connected hallux valgus of the right 
foot has been evaluated under Diagnostic Code 5280.  Under 
that diagnostic code, a 10 percent evaluation, the highest 
available, is warranted upon a showing of unilateral hallux 
valgus which has been operated with a resection of the 
metatarsal head.  A 10 percent evaluation is also provided 
under this diagnostic code where symptoms are so severe as to 
be equivalent to amputation of the great toe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999). 

In initially rating the veteran's hallux valgus of the right 
foot as noncompensably disabling, the RO considered a VA 
examination report dated in March 1994.  That report included 
the veteran's statement that a bunion on the right great toe 
had been bothering him since 1978.  He reported problems with 
"push-offs" and pain at the medial eminence of the bunion 
deformity.  On physical examination, both feet demonstrated 
pes planus valgus deformities.  There was no evidence of 
plantar fasciitis, metatarsalgia or callosities on the 
metatarsal heads.  The right great toe had an obvious bunion 
deformity of approximately 40 degrees, which was passively 
correctable to neutral.  The enlarged medial eminence was 
painful to direct palpation.  Range of motion of the 
metacarpointerphalangeal (MIP) joint of the great toe showed 
dorsiflexion to 35 degrees and plantar flexion to 30 degrees.  
No tenderness was present with motion.  Motor and sensory was 
otherwise intact.  There was no overlap of the second toe 
with this bunion deformity.  A flexible hammer toe deformity 
of the second and second metatarsal phalangeal (MTP) joint 
was present.  The proximal interphalangeal (PIP) joint of the 
second toe did not have a fixed rigid deformity, although it 
lied in approximately 30 degrees of flexion in the relaxed 
state and was passively correctable to neutral.  The veteran 
exhibited a normal heel/toe reciprocal gait, with no antalgia 
or painful gait noted.  X-rays revealed that the hallux 
valgus deformity of the MTP joint measured 40 degrees in the 
standing views on the right as compared to 20 degrees on the 
unaffected side.  The metatarsal angle was 11 degrees.  The 
MTP joint was incongruent due to the hallux valgus deformity.  
There was no evidence of advanced arthrosis or arthritis of 
the MTP joint.  Based on these findings, the examiner's 
impression was "symptomatic right foot hallux valgus 
deformity as described above."

At his November 1996 hearing, the veteran testified that he 
had received no treatment for his hallux valgus of the right 
foot because he was unable to afford it.  He stated that he 
had experienced more pain and swelling in his right foot 
since his March 1994 VA examination.  He said that his right 
foot would become swollen every morning and became worse 
during the day with prolonged standing.  He explained that 
his job as a sheet metalist required him to be on his feet 
constantly, working four days a week for 10 hours.  He 
explained that swelling would usually occur approximately 
three hours into his work day.  The veteran related that he 
had almost underwent surgery on his right foot, but that he 
underwent abdominal surgery instead.

VA outpatient treatment reports dated from June to July 1997 
show treatment for the veteran's service-connected right foot 
disability.  A June 1997 report noted that the veteran was 
seen for complaints of bilateral hallux valgus deformity, 
which the veteran said caused significant pain and 
dysfunction.  The veteran also reported pain in his right 
knee and hip.  He explained that most of the pain was located 
at the right knee joint, as well as over the metatarsal area 
of the great and second toes on the right.  Examination 
revealed a bunion on the right great toe with no neurological 
findings reported.  He was able to walk on his toes.  The 
right great toe demonstrated full range of motion with pain.  
X-rays taken in July 1997 disclosed a hallux valgus deformity 
of the right foot. 

The veteran sought additional VA treatment in August 1997 for 
complaints of constant pain in his right foot.  The veteran 
reported that pain in his right foot had been present since 
the 1970's but had increased due to prolonged standing and 
walking at work.  Physical examination revealed an obvious 
bunion on the right foot which was tender.  The clinician 
also observed a mild flexible hammertoe of the third toe.  
The veteran was unable to abduct his great toe.  Tenderness 
was present at the dorsal MTP joint with palpation.  The 
clinician's impression was right foot bunion.  As a result of 
these findings, the veteran underwent a bunion correction of 
the right foot on August 5, 1997. 

As a result of that procedure, the RO issued two decisions 
with respect to the assigned rating for the veteran's hallux 
valgus of the right foot.  By an August 1997 rating decision, 
an increased evaluation of 10 percent was granted for the 
veteran's hallux valgus of the right foot.  The RO assigned 
an effective date of August 5, 1997, the date in which 
surgery was performed to correct this deformity.  The RO 
determined that August 5, 1997, was the first date in which 
objective evidence showed that the veteran's hallux valgus of 
the right foot was analogous to a 10 percent rating under 
Diagnostic Code 5280.  In addition, a rating decision issued 
in September 1997 granted a temporary total evaluation (100 
percent) pursuant to 38 C.F.R. § 4.30 for a period of 
convalescence extending from August 5, 1997 to September 30, 
1997.  Following that period, the RO returned the veteran's 
hallux valgus of the right foot to the original 10 percent 
evaluation.

The veteran provided additional testimony at his Board 
hearing in April 1999.  The veteran essentially reiterated 
that his service-connected hallux valgus of the right foot 
was productive of pain, tenderness and swelling.  He denied 
using special shoes for this disability.  He argued that the 
effective date for the assignment of the 10 percent 
evaluation should be June 9, 1993, as these symptoms had been 
continuously present since the initial grant of service 
connection. 

After reviewing these findings, the Board concludes that an 
initial compensable evaluation is not warranted for the 
veteran's hallux valgus of the right foot at any time from 
June 9, 1993, to August 5, 1997.  First, the Board notes that 
this disability has been continuously noncompensably 
disabling under Diagnostic Code 5280 from the initial date of 
service connection until August 5, 1997.  The record shows 
that the veteran's first surgical procedure for his hallux 
valgus of the right foot was performed on August 5, 1997.  
The record also reflects that the veteran's hallux valgus was 
not shown to be severe, i.e., equivalent to amputation of the 
great toe, at any time prior to August 5, 1997.  In this 
respect, the most probative clinical evidence during that 
period is the March 1994 VA examination report.  That report 
showed that the veteran had an obvious bunion deformity of 
approximately 40 degrees, which was painful to direct 
palpation.  Nevertheless, that deformity was not shown to be 
severe.  On range of motion testing, for instance, the MIP 
joint of the great toe showed 35 degrees of dorsiflexion and 
30 degrees of plantar flexion, with no tenderness present.  
Motor and sensory also were intact.  The Board stresses, 
moreover, that the veteran had a normal heel/toe reciprocal 
gait, with no antalgia or painful gait reported.  Under these 
circumstances, the Board finds that the veteran's hallux 
valgus of the right foot does not meet either of the 
requirements for a compensable evaluation under Diagnostic 
Code 5280 for the entire period from June 9, 1993, to August 
5, 1997.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a compensable evaluation 
for his hallux valgus of the right foot for the period in 
question.  In particular, Diagnostic Code 5282 provides a 10 
percent evaluation where all toes of one foot are hammer 
toes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (1999).  
As the clinical evidence shows that the veteran had only one 
hammer toe of the right foot, a compensable evaluation under 
Diagnostic Code 5282 is not appropriate.  In addition, 
compensable evaluations are also provided for several other 
foot disabilities, if shown, including weak foot (Diagnostic 
Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia 
(Diagnostic Code 5279), malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283), and moderate foot 
injuries (Diagnostic Code 5284).  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5277, 5278, 5279, 5283, 5284.  However, the 
medical evidence does not show that any of these conditions 
have been demonstrated.

In denying the veteran's claim, the Board has also considered 
whether a compensable evaluation could be assigned for the 
period in question based on the veteran's complaints of 
functional loss due to pain.  In evaluating musculoskeletal 
disabilities, it must be determined whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  
However, any functional loss must be "supported by adequate 
pathology and evidence by the visible behavior of the 
claimant."  38 C.F.R. § 4.40. 

Here, although the veteran has reported functional loss due 
to pain in his right foot during the period in question, no 
additional functional loss has been shown by objective 
clinical evidence.  Turning to the March 1994 VA examination 
report, the Board recognizes that the veteran's bunion was 
objectively painful to direct palpation.  Nevertheless, range 
of motion of the MIP joint of the great toe showed 
dorsiflexion to 35 degrees and plantar flexion to 30 degrees.  
The Board further emphasizes that no tenderness was present 
with motion, and that both motor and sensory were intact.  
The veteran demonstrated a normal heel/toe reciprocal gait, 
with no antalgia or painful gait present.  In addition, a 
June 1997 VA outpatient treatment report noted that the 
veteran was able to walk on his toes, with full range of 
motion of the right great toe.  Based on this evidence, the 
Board finds that a compensable evaluation is not warranted 
under 38 C.F.R. §§ 4.40, 4.45 for the veteran's hallux valgus 
of the right foot for the entire period in question.  

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected 
hallux valgus of the right foot has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The veteran 
is currently employed full time as a sheet metalist.  Thus, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for his service-connected hallux 
valgus of the right foot for the entire period from June 9, 
1993, to August 5, 1997.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine need not be considered.  See 
Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a gastrointestinal disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss of the 
right ear is reopened.

Entitlement to service connection for hearing loss of the 
right ear is granted.

An initial compensable rating for hallux valgus of the right 
foot for the period from June 9, 1993, to August 5, 1997, is 
denied.



REMAND

An April 1995 rating decision granted service connection for 
residuals of a knife wound to the left upper arm and assigned 
a noncompensable (zero percent) evaluation, effective from 
June 1993.  The veteran filed a notice of disagreement with 
respect to the noncompensable evaluation.  The record, 
however, discloses that additional development is needed 
prior to adjudication by the Board.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated. 

The veteran's scar of the left upper arm is currently 
evaluated at the noncompensable level under Diagnostic Code 
7805.  Under this section, scars are evaluated on the basis 
of limitation of function of the affected part.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805.  The veteran claims 
that his service-connected scar causes limitation of strength 
and function in his left arm, wrist, hand, and fingers.  

The veteran was afforded a peripheral nerve examination by 
the VA in March 1994.  However, he has not been afforded a 
recent VA examination to determine the nature and severity of 
this disability.  The Court has held that the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim, which includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Talley v. Brown, 6 Vet. App. 72, 74 (1993); see also 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(a) (1999).  Therefore, 
the veteran should be afforded a VA examination to determine 
the nature and severity of any residuals from his knife wound 
of the upper left arm.  The examination report should include 
findings pertaining to painful motion and painful use, as 
well as weakened movement and excess fatigability, with 
respect to any joint affected by the service-connected knife 
wound.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In adjudicating this claim, the RO should also consider 
whether any other applicable diagnostic code affords the 
veteran a compensable evaluation for this disability.  For 
example, Diagnostic Code 7804 provides a 10 percent 
evaluation for a superficial scar which is tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  The veteran has also argued 
that his scar warrants a compensable evaluation under 
Diagnostic Code 5306, which pertains to muscle injuries of 
Muscle Group VI.  Both code provisions, therefore, should be 
considered. 

As a final note, the Board points out that this claim stems 
from the veteran's disagreement with the initial rating 
assigned following a grant of service connection.  As such, 
separate ratings may be assigned for separate periods of time 
based on the facts found  See Fenderson, supra.  As such, the 
RO should determine whether staged ratings are appropriate 
for the veteran's scar of the upper left arm since the 
effective date of the initial rating.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination(s) to assess 
the nature and extent of any residuals 
as a result of the knife wound of the 
upper left arm.  Any and all indicated 
evaluations, studies, and tests, to 
include range of motion testing, should 
be accomplished.  The examiner is 
requested to comment on any functional 
loss of motion due to pain.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
The examiner is specifically requested 
to provide an opinion as to whether the 
veteran suffers from any current 
functional impairment of the left arm, 
wrist, hand or fingers as a result of 
the stab wound he sustained in service.  
The examiner is requested to review the 
relevant evidence contained in the 
claims file prior to rendering any 
opinion.  A complete rationale should 
be given for all opinions and 
conclusions expressed.

2.  The RO should review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  After completion of the above 
requested development, the RO should 
again review the claim of entitlement 
to an initial compensable evaluation 
for a scar of the left upper left arm 
in light of all pertinent evidence and 
all applicable laws, regulations, and 
case law, including 38 C.F.R. §§ 4.40, 
4.45; 38 C.F.R. § 4.73, Diagnostic Code 
5306; 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 and 7805.  The RO should 
consider limitation of function of any 
affected part, to include the left arm, 
wrist, hand, and fingers.  The RO 
should also consider whether "staged" 
ratings are warranted for this 
condition since the initial grant of 
service connection.  See Fenderson, 
supra.  

4.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he receives further 
notice.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

